t c memo united_states tax_court andrew mccoy petitioner v commissioner of internal revenue respondent docket no filed date andrew mccoy pro_se orsolya kun and peggy j gartenbaum for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in additions to and a penalty with respect to petitioner’s federal income taxes as follows year deficiency dollar_figure sec_6651 dollar_figure additions to tax penalty sec_6651 dollar_figure dollar_figure sec_6654 sec_6662 -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure -- -- -- dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent has conceded the deficiency in tax and the sec_6662 penalty with respect to the issues remaining for decision are whether respondent is barred from assessing tax for and on account of the running of the period of limitations on assessment for those years and if not whether respondent is estopped from pursuing petitioner’s liabilities for those years because of his written and oral communications with petitioner findings of fact1 in part rule provides as follows rule briefs e form and content in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact at the conclusion of the trial the court directed petitioner to rule and its requirements with respect to briefs petitioner has filed an answering brief but he has failed to set forth objections to respondent’s proposed findings_of_fact accordingly we must conclude that petitioner has conceded respondent’s proposed findings_of_fact as correct except to the extent that respondent has failed to direct us to any evidence in the record supporting those proposed findings or those findings are clearly inconsistent with either evidence in the record or petitioner’s proposed findings_of_fact that we do not disregard see eg 118_tc_106 continued some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner resided in the state of washington at the time the petition was filed petitioner is a calendar_year taxpayer he timely filed a form_1040 u s individual_income_tax_return for in date respondent selected that return for audit the audit process revealed that petitioner had failed to file returns for and the audit was extended to those years on date respondent issued to petitioner a notice cp- the closing notice the identifying information at the top of the closing notice references tax form_1040 tax_year in pertinent part the body of the closing notice reads as follows closing notice thank you for providing us with additional information about the issue we recently wrote to you about we are pleased to tell you that with your help we were able to clear up the differences between your records and your payers’ records if you sent us a payment based on our proposed changes we will refund it to you if you owe no other taxes or have no other debts the law requires us to collect if you have already received a notice_of_deficiency you may disregard it you won’t need to file a petition with the united_states tax_court to reconsider the tax you owe if you have already filed a petition the office of the district_counsel will contact you on the final closing of this case continued n affd 353_f3d_1181 10th cir the audit for and was assigned to respondent’s revenue_agent andrew d menck petitioner participated in the audit for and he set forth his position relative to respondent’s adjustments and provided pertinent documents and information on date petitioner submitted to respondent a federal_income_tax return i introduction opinion by amended petition petitioner assigns error to the determinations in the notice as follows i request that the us tax_court dismiss the irs’s claims that i owe additional tax for the tax years listed above and that the court grant me relief from future irs collection activities for the above tax years for the following reasons the irs reviewed my return and i provided additional detailed information to the irs on the irs issued me a closing notice for tax_year which clearly stated that i do not owe any additional tax and instructed me to ignore any notice_of_deficiency the closing notice also informed me that i do not need to petition the tax_court to reconsider any_tax that i owe i reasonably relied on this letter the irs ignored their own closing notice and improperly expanded their examination of my tax_year return to and these years are clearly beyond the statutory limits for bringing a case against me petitioner assigns no error to respondent’s adjustments giving rise to the deficiencies nor does he assign error to respondent’s determinations of additions to tax or penalty issues not raised in the assignments of error are deemed conceded see rule b petitioner raises the affirmative defenses of statute_of_limitations and estoppel see rule a ii period of limitations sec_6501 sets forth the general_rule that a tax shall be assessed within years after the return was filed whether or not that return was filed on or after the date prescribed the period of limitations is suspended during the pendency of a case to redetermine a deficiency in court see sec_6503 if no return is filed the tax may be assessed at any time see sec_6501 petitioner has failed to prove that assessment of tax for or is barred by sec_6501 petitioner proposed no findings_of_fact relative to his timely filing of a return for either or there is no evidence in the record that petitioner filed a return for with respect to the parties have stipulated that during the audit process petitioner submitted to the internal_revenue_service irs a form_1040 u s individual_income_tax_return for that year the return shows that it was received by the irs on date it is however dated date petitioner offers nothing corroborating that it was mailed to the irs or otherwise submitted any earlier than date we need not and do the rule_of concession found in rule b extends to additions to tax and penalties notwithstanding that pursuant to sec_7491 in the case of individuals the secretary bears the burden of production in any court_proceeding with respect to such amounts 118_tc_358 not accept petitioner’s uncorroborated claim that his return was received by the irs any earlier than date see estate of price v commissioner tcmemo_1984_613 in those relatively few cases where a return is purportedly mailed but never received some courts have presumed receipt and subsequent loss by respondent’s employees where sufficiently precise proof is provided as to the mailing of a missing tax_return petitioner has failed to prove that he filed any return for or that he filed a return for before date in either case his affirmative defense of the statute_of_limitations fails respondent is not barred from assessing tax for either or iii estoppel petitioner does not by name raise a defense of estoppel nevertheless considering the nature of his claim we think he raises that defense my argument presented at trial is that respondent cannot arbitrarily expand an audit that it has already closed to include previous tax years petitioner relies in particular on the closing notice to preclude any further collection action by respondent what is at issue is that the closing notice was indeed the end of the tax_year audit and respondent is attempting to grant itself new powers to improperly not only re-open but also expand the closed audit as a means to audit me for and after it had already sent the closing notice for that audit he also relies on telephone calls with irs employees assuring him that i didn’t owe tax for or previous tax years and that the matter was closed and that once the irs has issued a closing notice there’s no way to expand an irs audit to include previous years he claims a detriment respondent’s oral and written communications assuring me that my case was closed and instructing me to ‘ignore any letter of deficiency’ induced me to dispose_of records thus fundamentally damaging my position with respect to allegations of any deficiencies proposed by respondent equitable_estoppel is a judicial doctrine that precludes a party from denying that party’s own acts or representations that induce another to act to his or her detriment 124_tc_56 it is to be applied against the commissioner only with utmost caution and restraint id the essential elements of estoppel are there must be a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statements of the person against whom estoppel is claimed id petitioner fails to satisfy at least three of the four elements the closing notice references only petitioner’ sec_2002 form_1040 it instructs him that if he has already received a notice_of_deficiency he may disregard it and he will not need to file a petition with the tax_court to redetermine the tax he owes the closing notice references neither nor and it was issued more than a year before the notice the closing notice contains neither a false representation nor a misleading silence it cannot serve as the basis for a defense of equitable_estoppel apparently with respect to respondent’s examination of and petitioner asks that we find that he received advice from irs employees he telephoned that-- the examiner was mistaken and that the case was indeed closed and i had no obligation to respond to requests from the local irs office i noted the dates and times of these telephone calls and the employee numbers of the irs representatives who re-assured me that i was under no obligation to respond any advice that petitioner may have received that he had no obligation to respond to requests from the local irs office would have constituted an opinion or a statement of law and not a statement of fact as such the advice could not serve as the basis for a defense of equitable_estoppel even were we to grant that either the closing notice or telephone conversations otherwise satisfy the elements of equitable_estoppel petitioner has failed to show detrimental reliance we have found that petitioner participated in the audit for and set forth his position relative to respondent’s adjustments and provided pertinent documents and information he has failed to convince us that he suffered any detriment from relying on the closing notice or any advice he received by telephone petitioner’s defense of equitable_estoppel fails iv conclusion except with respect to those for which respondent concedes we shall sustain respondent’s determinations of deficiencies in and additions to tax for and an appropriate decision will be entered
